DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the cancellation of claims 18 & 21.

Allowable Subject Matter
Claims 10 – 11, 13 – 17, & 19 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Previously cited prior art reference, Sekido et al. (WO 2015/194616 A1), teach a laminate comprising a fibrous structure (fabric) comprising water soluble resin, such as polyvinyl alcohol and/or pullulan, a water soluble resin layer (D), and a biodegradable layer containing polylactic acid. However, Sekedo et al. fail to teach a water soluble material layer and a fabric structure layered in in this order from the biodegradable material side, and a second film containing a water-soluble polymer disposed on a second side of the biodegradable material layer.
Previously cited prior art reference, Sato et al. (WO 2015/152204 A1), teach a laminate comprising a fibrous layer (fabric) sandwiched between two water-soluble polymer layers. However, Sato et al. fail to teach a water soluble material layer and a fabric structure layered in in this order from the biodegradable material side, and a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        




/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781